ORDER
The movant resigned, with approval of this Court by order of March 20,1986, from the Kentucky Bar Association, with the provision that no application for reinstatement would be filed within a period of two years. In October of 1988, the movant filed his application for reinstatement. The Trial Commissioner has reported in favor *83of the application. The Continuing Legal Education Committee has approved the application. The Board of Governors of the Kentucky Bar Association has recommended reinstatement.
The Court, having examined the record, adopts the recommendation of the Board of Governors. It is ordered that Robert M. Braden, upon payment of all costs, expense, current year’s dues and such sums, if any, due to the Kentucky Bar Association’s Client Security Fund, is reinstated to the Kentucky Bar Association and to the practice of law in this Commonwealth.
/s/Robert F. Stephens Chief Justice